Name: Commission Regulation (EEC) No 3388/90 of 26 November 1990 re-establishing the levying of customs duties on products of categories 65 (order No 40.0650), 74 order No 40.0740 and 75 (order No 40.0750), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3897/89 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 11 . 90 Official Journal of the European Communities No L 327/17 COMMISSION REGULATION (EEC) No 3388/90 of 26 November 1990 re-establishing the levying of customs duties on products of categories 65 (order No 40.0650), 74 order No 40.0740 and 75 (order No 40.0750), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3897/89 apply 40.0750), originating in China, the relevant ceiling respec ­ tively amounts to 3268 tonnes, 13 000 pieces and 2 000 pieces ; Whereas on 20 March 1990 imports of the products in question into the Community, originating in China, a country covered by preferential tariff arrangements, reached and were charged against the ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to China, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3897/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of textile products originating in developing countries ('), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3897/89 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of products of categories 65 (order No 40.0650), 74 (order No 40.0740) and 75 (order No HAS ADOPTED THIS REGULATION : Article 1 As from 30 November 1990 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3897/89, shall be re-established in respect of the follo ­ wing products, imported into the Community and origi ­ nating in China : Order No Category(unit) CN code Description 40.0650 65 5606 00 10 Knitted or crocheted fabric other than of catego ­ ries 38 A and 63, of wool, of cotton or of man ­ made fibres (tonnes) II ex 6001 10 00 II 6001 21 00 l 6001 22 00 \ li 6001 29 10 6001 91 10 I Il 6001 91 30 II 6001 91 50 \ II 6001 91 90 \ Il 6001 92 10 II 6001 92 30 \ \ II 6001 92 50 6001 92 90 I 6001 99 10 1 \ ex 6002 10 10 Il 6002 20 10 I || 6002 20 39 \ 6002 20 50 I 6002 20 70 (') OJ No L 383, 30. 12. 1989, p. 45. No L 327/18 Official Journal of the European Communities 27. 11 . 90 Order No Category(unit) CN code Description 40.0740 40.0750 74 (1 000 pieces) 75 (1 000 pieces) ex 6002 30 10 6002 41 00 6002 42 10 6002 42 30 6002 42 50 6002 42 90 6002 43 31 6002 43 33 6002 43 35 6002 43 39 6002 43 50 6002 43 91 6002 43 93 6002 43 95 6002 43 99 6002 91 00 6002 92 10 6002 92 30 6002 92 50 6002 92 90 6002 93 31 6002 93 33 6002 93 35 6002 93 39 6002 93 91 6002 93 99 6104 11 00 6104 12 00 6104 13 00 ex 6104 19 00 6104 21 00 61 04 22 00 6104 23 00 ex 6104 29 00 6103 11 00 6103 12 00 6103 19 00 6103 21 00 6103 22 00 6103 23 00 6103 29 00 Women's or girls knitted or crocheted suits and ensembles, of wool, of cotton or man-made fibres, excluding ski suits Men's or boys knitted or crocheted suits and ensembles, of wool , of cotton or of man-made fibres, excluding ski suits Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 1990. For the Commission Christiane SCRIVENER Member of the Commission